Citation Nr: 1760605	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to May 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) in June 2012 and April 2013.  In September 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is reasonably shown to be related to/caused by his exposure to noise trauma in service.

2.  The Veteran's tinnitus is reasonably shown to have had its onset in service, and to have persisted since.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims being decided.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor its impact on the matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing Loss

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry.  See March 2017 VA audiometry results.  Based on his military occupational specialty (MOS) as an indirect fire infantryman and his testimony that he was exposed to loud noises during service, the Board concedes noise exposure in service.  What he still must show to substantiate this claim is that his hearing loss is related to his service/noise trauma therein.  In the absence of onset in service and continuity postservice, whether a current hearing loss may be related to service/noise trauma therein is a medical question.

The Veteran testified that his hearing loss began during service and continued thereafter.  There is no objective evidence that directly contradicts the Veteran's contention that his hearing loss is noise related.  

In an August 2012 statement, the Veteran stated that he spent all of his time in the Army around loud weapons and vehicles and that he has hearing loss "at this time and it's been this way since [he] left the Army."  In an undated statement, he reported that he started losing his hearing while on active duty and has had problems with his hearing "[e]ver since then[.]"

On April 2013 VA hearing loss examination, puretone thresholds could not be obtained and were deemed unreliable.  The examiner did not provide an opinion as to whether the Veteran's hearing loss is related to service.

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  As was noted above, it is not in dispute that he has a hearing loss disability and that he was exposed to noise trauma in service.  Based on his credible testimony of difficulty hearing during and since service, the Board concludes that it is reasonably shown that noise trauma was a factor in the Veteran's development of his current hearing loss disability, and that service connection for bilateral hearing loss is warranted.  

Tinnitus

The Veteran claims his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His exposure to noise trauma in service is not in dispute.

On April 2013 VA hearing loss and tinnitus examination, the Veteran stated that he first noticed his intermittent (recurrent) bilateral tinnitus 20 years prior.  The examiner did not provide an opinion as to whether the Veteran's tinnitus is related to service.

In undated correspondence, the Veteran stated that he has had constant ringing in his ears since service.

During his September 2017 Board hearing, the Veteran testified that he first noticed ringing in his ears in 1979 or 1980 but that he did not know "what it was then."

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  As was noted above, it is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  He is competent to observe that he has experienced tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).   The record provides no basis for rejecting his accounts (of the tinnitus beginning in service and persisting since) as not credible.  Although he reported a different onset date to the VA examiner, he initially reported that his tinnitus began in service and has persisted since.  Thus, resolving any remaining reasonable doubt in his favor, as required, the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his remaining claim.  

The Veteran seeks an increased rating for his service-connected right knee disability.  The Veteran was last provided a VA knee examination in March 2015, nearly three years ago.  He has alleged in statements and testimony that his service-connected right knee has increased in severity.  Accordingly, a contemporaneous examination to assess the severity of his service-connected right knee is necessary.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right knee disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner is further instructed to request that the Veteran provide information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares and offer flare opinions based on estimates derived from such information, including any lay statements of the Veteran.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


